Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This is an Office Action in response to arguments and amendments filed on 03/20/2022 for application 16/730,950. Claims 1, 3-6, 9-12 and 14-16 are currently amended. Claims 2, 8, and 13 are cancelled. Claims 1, 3-7, 9-12 and 14-16 are currently pending and will be examined below.

Response to Arguments
Applicant's arguments filed 03/20/2022 have been fully considered but they are not persuasive. Applicant argues that Dobiesz does not teach newly added independent claim 1 language “generating a second presentation layer…and validating the second presentation layer against a second data model based on a comparison of a set of elements of the second data model to a versioned second presentation layer.” While examiner agrees that cited sections of Dobiesz do not teach new claim language, other portions do as shown below.

Claim Rejections - 35 USC § 101
Amendments with respect to U.S.C. 101 rejections are sufficient to overcome rejection. Therefore, U.S.C. 101 rejection is withdrawn.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 7 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dobiesz (US Pub. 2020/0341903).
Regarding claim 1, Dobiesz teaches 
A data content governance for presentation layer synchronization method comprising: defining a first data model for underlying data in a database; (Fig. 1 #106; Par. [0006, 42] templates (i.e. data models) are defined by the end user or pre-defined in the system)
	specifying a first presentation layer for the first data model;  (Fig. 1 #108; Par. [0042] templates contain drill path and associated hierarchy information (i.e. presentation layer))
	identifying a first set of selected elements of the first data model necessary to meet data requirements of the first presentation layer;  (Fig. 1 #106; #112; Fig. 6 #602-608; Par. [0043, 86] dynamic code generation module (#112) dynamically generates code needed to import data (i.e. identifying a first set of selected elements of the data model) by using a combination of metric fields and drill paths (i.e. data requirements) defined in the templates (#106))
	serializing the first set of selected elements of the first data model and versioning both the first presentation layer and the serialized first set of elements of the first data model in respect to the first presentation layer;  (Fig. 6 #609; Par. [0087-8] before computing a hash (i.e. versioning) for JSON objects, the system serializes the rebuild model (i.e. containing dynamic code for identifying first set selected elements) into a JSON string)
	subsequently modifying the first data model and also modifying the first presentation layer to accommodate the modified first data model; (Fig. 6 #601; Par. [0053, 84-5] system can initiate a template rebuild (i.e. modification), which can include a change in the drill path)
	responsive to the modification, re-identifying a second set of selected elements of the first data model necessary to meet data requirements of the modified first presentation layer, serializing the re-identified second set of selected elements of the first data model and versioning the modified first presentation layer and the serialized re-identified second set of selected elements; (Fig. 6 #602-10; Par. [0084-8] after initializing the rebuild, the rebuilding includes getting and adding a number of lists of enabled structures (i.e. re-identifying a different selection of elements (#602-8)) before serializing the rebuild model (#609) and hashing (#610))
	generating a second presentation layer; (Par. [0049] after a first subset of metric fields is accessed for a first visualization, a second, different or partially overlapping subset of metric fields may be accessed for a second visualization)
selecting a second data model for visualization in the second presentation layer; (Par. [0049] second subset of metric fields can have overlap or be completely different from first set of metric fields)
identifying a set of elements of the second data model necessary to meet data requirements of the second presentation layer; (Fig. 1 #106; #112; Fig. 6 #602-608; Par. [0043, 86] dynamic code generation module (#112) dynamically generates code needed to import data (i.e. identifying selected elements of the data model) by using a combination of metric fields and drill paths (i.e. data requirements) defined in the templates (#106))
serializing the set of elements of the second data model; (Fig. 6 #609; Par. [0087-8] before computing a hash (i.e. versioning) for JSON objects, the system serializes the rebuild model (i.e. containing dynamic code for identifying selected elements) into a JSON string)
versioning the second presentation layer and the serialized set of elements of the second data model; (Fig. 6 #609; Par. [0049, 87-8] before computing a hash for (first or second) subset of metric fields (i.e. versioning) for JSON objects, the system serializes the rebuild model into a JSON string)
and validating the second presentation layer against the second data model based on a comparison of the set of elements of the second data model to the versioned second presentation layer. (Fig. 7 #750; Par. [0089, 93-5] the template rebuild for a preview is related to whether or not (i.e. validation #750) the user inputs modify hash components (i.e. serialized elements of data models) of the template)
	Regarding claim 6, see the rejection for claim 1. Dobiesz further teaches a host computing system comprising one or more computers, each with memory and at least one processor; (Par. [0006, 38, 68] system is a remote database system between computers with processors)
	Regarding claim 7, Dobiesz teaches claim 6 as shown above, and further teaches
	The system of claim 6, wherein the database is remotely disposed from the host computing system and accessible by the module from over a computer communications network. (Fig. 1 #102; Par. [0038] end user devices (#102) can be connected to a database remotely through a GUI over a network)
	Regarding claim 12, see the rejection for claim 6.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dobiesz (US Pub. 2020/0341903) in view of Metreveli et al. (US Pub. 2015/0074044).
Regarding claim 3, Dobiesz teaches claim 2 as shown above, but does not explicitly teach 
The method of claim 1, further comprising responding to a failed validation by selecting a prior version of the data model for visualization in the second presentation layer. 
	However, from the same field Metreveli teaches
	The method of claim 1, further comprising responding to a failed validation by selecting a prior version of the data model for visualization in the second presentation layer. (Fig. 2 #204; Par. [0060] if a transaction failure occurs, a previous graph-based data model is used)
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the rollback of Metreveli into the validation process of Dobiesz. The motivation for this combination would have been to improve reliable concurrent access to graph-based data as explained in Metreveli (Par. [0029]). 
	Regarding claim 9, see the rejection for claim 3.
	Regarding claim 14, see the rejection for claim 3.
	

Claims 4, 5, 10, 11, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dobiesz (US Pub. 2020/0341903) in view of Smith, Jr. (US Pat. 9,489,119).
Regarding claim 4, Dobiesz teaches claim 1 as shown above, but does not explicitly teach 
The method of claim 1, wherein the data requirements of the first presentation layer are user interface controls each referencing a particular element of the first data model such that the particular element must be accessible to the first presentation layer in order to include data of the particular element in a corresponding one of the user interface controls of the first presentation layer.	
However, from the same field Smith, Jr. teaches
	The method of claim 1, wherein the data requirements of the first presentation layer are user interface controls each referencing a particular element of the first data model such that the particular element must be accessible to the first presentation layer in order to include data of the particular element in a corresponding one of the user interface controls of the first presentation layer. (Fig. 1 #110; Col. 5 [Lines 9-28], Col. 6 [Lines 16-42], Col 15 [Line 66]-Col. 16 [Line 12]; tag categories can include user access permissions (e.g. accessibility) which can limit the user from viewing elements)
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the security features of Smith into the validation process of Dobiesz. The motivation for this combination would have been to leverage metadata while preserving qualities including ease of use as explained in Smith, Jr. (Col.1 Line 67- Col. 2 Line 5). 
	Regarding claim 5, Dobiesz teaches claim 1 as shown above, but does not explicitly teach 
The method of claim 1, wherein the data requirements of the first presentation layer are user interface controls each referencing content that is dependent upon a particular element of the first data model such that the particular element must be accessible to the first presentation layer in order to compute data for the referenced content properly for inclusion in a corresponding one of the user interface controls of the first presentation layer.	
However, from the same field Smith, Jr. teaches
	The method of claim 1, wherein the data requirements of the first presentation layer are user interface controls each referencing content that is dependent upon a particular element of the first data model such that the particular element must be accessible to the first presentation layer in order to compute data for the referenced content properly for inclusion in a corresponding one of the user interface controls of the first presentation layer. (Fig. 1 #110; Col. 5 [Lines 9-28], Col. 6 [Lines 16-42], Col 15 [Line 66]-Col. 16 [Line 12]; tag categories can indicate whether or not a comparison operator (i.e. compute) is allowed)
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the security features of Smith into the validation process of Dobiesz. The motivation for this combination would have been to leverage metadata while preserving qualities including ease of use as explained in Smith, Jr. (Col.1 Line 67- Col. 2 Line 5). 
	Regarding claim 10, see the rejection for claim 4.
	Regarding claim 11, see the rejection for claim 5.
	Regarding claim 15, see the rejection for claim 4.
	Regarding claim 16, see the rejection for claim 5.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J MITCHELL CURRAN whose telephone number is (469)295-9081. The examiner can normally be reached M-F 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J MITCHELL CURRAN/Examiner, Art Unit 2157           

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157